Case: 21-60690         Document: 00516185844           Page: 1     Date Filed: 01/31/2022




               United States Court of Appeals
                    for the Fifth Circuit                                     United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               January 31, 2022
                                       No. 21-60690                             Lyle W. Cayce
                                                                                     Clerk

   Linda Diana Munatones Cabello,

                                                                              Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                Agency No. A205 874 683


   Before Elrod, Oldham,* and Wilson, Circuit Judges.
   Per Curiam:**
          Linda Diana Munatones Cabello, a native and citizen of Mexico,
   applied for asylum, withholding of removal, and protection under the
   Convention Against Torture. The Immigration Judge (IJ) denied Cabello’s
   requested relief, the Board of Immigration Appeals (BIA) dismissed her


          *
              Judge Oldham would grant the motion for summary disposition.
          **
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60690      Document: 00516185844          Page: 2    Date Filed: 01/31/2022




                                    No. 21-60690


   appeal, and Cabello now petitions for review of that decision.             The
   government has moved to summarily deny in part and dismiss in part
   Cabello’s petition. It argues that Cabello forfeits any challenge to the BIA’s
   determination that she did not show past persecution in Mexico, failed to
   exhaust her claim that the IJ erred in concluding that Cabello could
   reasonably relocate, and raises challenges to the IJ’s decision that the BIA did
   not rely on in dismissing her appeal. Summary disposition is inappropriate
   here, but we nonetheless deny in part and dismiss in part Cabello’s petition
   for review.
          “The summary affirmance procedure is generally reserved for cases
   in which the parties concede that the issues are foreclosed by circuit
   precedent.” United States v. Oduu, 564 F. App’x 127, 129 (5th Cir. 2014).
   Cabello makes no such concession here, and the issues she raises are not
   immediately recognizable as foreclosed by this court’s precedents. For this
   reason, we DENY the government’s motion for summary disposition.
          Nonetheless, Cabello has filed her opening brief and the government
   has responded in this motion. After considering the arguments, we need no
   further briefing to conclude that Cabello’s claims are either forfeited,
   unexhausted, or not properly before us.
          For this reason, we DENY in part and DISMISS in part Cabello’s
   petition for review and DISPENSE with further briefing.




                                          2